In my opinion U.S.C.A. title 38, § 551, is a penal statute and gives no right of action which can be enforced in a Georgia court. The courts of one jurisdiction will not enforce the penal laws of another. The Antelope, 10 Wheat. 66, 123 (6 L. ed. 268); Loucks v. Standard Oil Co.,224 N.Y. 99, 102 (120 N.E. 198). U.S.C.A. title 28, § 371, gives exclusive jurisdiction to the courts of the United States in cases involving crimes and offenses cognizable under the authority of the United States, and penalties and forfeitures incurred under the laws of the United States. § 551 gives no remedy of any sort to an aggrieved person. The sole purpose of the act seems to be to prevent the prohibited acts by prescribing the punishment, or to punish the offender if the prohibited acts are committed. In re Engel's Estate, 250 N. Y. Supp. 648. The mere fact that an act is criminal would not give a civil right of action in Georgia for damages due to a violation of a statute by which injury resulted. Code, § 105-103, however, does give such a right of action, but that section refers to the lawmaking power of Georgia, and does not in my opinion refer to or include that of any other jurisdiction. *Page 773